Citation Nr: 1739023	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Air Force from September 1973 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In December 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Regrettably, remand is necessary for proper development of the issues.  

As it pertains to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected left knee chondromalacia, the Veteran was issued a Statement of the Case in connection with this claim in November 2013.  Thereafter, additional medical records relevant to the claims were added to the record, including a VA examination of the bilateral knees from July 2017.  While the Veteran's representative acknowledged that new evidence had been submitted to the record and waived AOJ review at the Board hearing, this was in 2015.  There has been no waiver of new evidence after 2015.  Moreover, the VA examination report was not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c) (2016).  Thus, this claim must be returned to the AOJ for the issuance of a Supplemental Statement of the Case.  

As it pertains to the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae, the Veteran's last VA examination was in April 2010.  Since that time, the Veteran has asserted in his hearing testimony that his skin condition has worsened.  Specifically, the Veteran testified that his skin is becoming darker, and that he cannot shave using a razor.  He asserted that he has to use clippers because he has very bad skin bumps.  The Board notes that there is no current evidence of the severity or prevalence of the Veteran's pseudofolliculitis barbae.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record relevant VA treatment records for the Veteran dated from July 2017 to present.  

2.  After the above, afford the Veteran a VA examination to determine the current severity of his pseudofolliculitis barbae.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues of entitlement to initial disability ratings in excess of 10 percent for service-connected chondromalacia of the left knee and pseudofolliculitis barbae.  If any benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


